Title: To John Adams from James McHenry, 22 May 1799
From: McHenry, James
To: Adams, John



Sir
War Department 22 May 1799

I have the honour respectfully to submit the inclosed list of names of Candidates to fill certain vacancies in the 13th Regiment, with the letters of recommendation upon which the list has been formed. It will be proper to observe, that Capn. Chew has not yet signified whither he intends to accept or decline his appointment, of course, your approbation of the person named to fill his place, will be considered as provisional.
With the greatest respect, I have the honour to be, Sir / Your most ob. set

James McHenry